Opinion issued June 14, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00974-CR
                           ———————————
                       DERRICK MURPHY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1557838


                         MEMORANDUM OPINION

      Appellant Derrick Murphy pleaded guilty to the misdemeanor offense of

DWI, second offense. See TEX. PENAL CODE §§ 49.04, 49.09. In accordance with the

terms of a plea bargain agreement, the trial court signed a judgment of conviction
imposing a sentence of one year in the Harris County jail, probated for two years.

Murphy filed a timely notice of appeal.

      In a plea bargain case, a defendant may appeal only matters raised by a written

motion that was filed and ruled upon before trial, or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any
pending motions as moot.




                                   PER CURIAM


                                           2
Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3